DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments


Applicant’s arguments with respect to claims 1-7, 9-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US 2021/0067300).

With regard to claims 1 and 9, Pan teaches: A method (see figure 10)/ A terminal (See figure 1B) in a wireless communication system, the terminal comprising: 
a transceiver (see figure 1B: paragraphs 38-42); and 

receive, from a base station (see step 1002 in figure 10: paragraph 142), configuration information including information on an available multiple access (MA) signatures for a non- orthogonal multiple access (NOMA) )(paragraph 142 and 157)  and information on an allocation scheme to use among allocation schemes including a first allocation scheme and a second allocation scheme for MA sequences  (Paragraph 132,  142 and 157-159: different NOMA schemes), 
wherein the first allocation scheme indicates to configure a MA signature sequence including a MA signature different from MA signatures of other MA signature sequences in units of one symbol (paragraphs 158-159: NOMA scheme with short codes. See figure 13, paragraph 165), and the second allocation scheme indicates to configure a MA signature sequence including a set of multiple MA signatures different from sets of multiple MA signatures of other MA signature sequences in a unit of multiple consecutive symbols(paragraphs 158-159: NOMA scheme with long codes. See figure 13, paragraph 165) ,

    PNG
    media_image1.png
    516
    460
    media_image1.png
    Greyscale

identify the MA signature sequence for the terminal based on the available MA signatures and the allocation scheme (see step 1006-1008 in figure 10: Paragraphs 142-145), and 
transmit, to the base station, data based on the identified MA signature sequence for the terminal (see step 1010 in figure 10: Paragraphs 142-145).


    PNG
    media_image2.png
    736
    590
    media_image2.png
    Greyscale



further includes  information indicating a resource region allowed for a NOMA-based transmission (paragraphs 142:
 [0142] FIG. 10 is a diagram illustrating example operations that may be performed by a WTRU during NOMA resource selection. At 1002, the WTRU may receive configuration information, e.g., from a network entity, regarding NOMA resource(s), multiple access (MA) signature(s), resource type, and/or measurement threshold(s) related to NOMA resource selection. For example, the configuration information may indicate a plurality of sets of the resources (or resource types) that the WTRU may use for NOMA transmission. Each set of resources (or each resource type) may be associated with one or more of measurement thresholds, overloading factors, MA signature lengths, etc. For example, the configuration information may indicate that each of the plurality of sets of resources is associated with (e.g. should be used with) a respective combination of a measurement threshold, an overloading factor value, an MA signature length, etc. At 1004, the WTRU may perform a measurement such as a SNR or RSRP measurement. At 1006, the WTRU may determine a set of resources among the configured sets of resources that may be suitable for an uplink NOMA transmission. The determination may be made based on results of the measurement, an overload factor value associated with the uplink NOMA transmission, and/or an MA signature (e.g. a codeword or sequence length) associated with the uplink NOMA transmission.
).

With regard to claims 3 and 11, Pan teaches: wherein  identifying [[of]] the MA signature sequence for the terminal further comprises: identifying the available MA signatures based on the configuration information; identifying a symbol unit for avoiding a collision between the available MA signatures based on the configuration information; and identifying, the MA signature sequence based on the available MA signatures and the allocation scheme (paragraphs 157-161: reducing multi-user interferences is similar to avoiding collision.

[0159] Different NOMA schemes, codeword types, and/or codeword sizes (e.g. codeword lengths) may coexist in different resources as described herein. Different NOMA schemes and/or codeword sizes may or may not coexist in a same resource. Different NOMA schemes may be associated with different codeword sizes (e.g. codeword lengths). For example, in RSMA, a relatively long spreading code with good correlation properties may be applied, e.g., to reduce multi-user interferences. A long spreading code may occupy a large number of resources. In examples (e.g., in SCMA), a relatively short sparse codebook may be applied. A SCMA codeword may occupy a small number of resources.
[0160] Resources may be shared between NOMA schemes with long codes and NOMA schemes with short codes. A set of resources may be occupied by a first NOMA scheme with long codes. At least a part of the set of resources may be shared with a second NOMA scheme with short codes. Certain codewords of the second NOMA scheme may overlap with the codewords of the first NOMA scheme.
).

With regard to claims 4 and 12, Pan teaches: wherein [[the]] identifying [[of]] the MA signature sequence for the terminal further comprises identifying a MA signature sequence index for the [[first]] MA signature sequence among a plurality of MA signature sequences corresponding to a[[the]] set of MA signatures based on a predetermined criterion (paragraphs 148-151: see user index).
With regard to claims 5 and 13, Pan teaches: wherein [[the]] identifying [[of]] the MA signature sequence for the terminal comprises identifying a MA signature sequence index 3DOCKET No. SAMS06-20141 APPLICATION NO. 17/009,630 PATENT corresponding to the [[first]] MA signature sequence, and wherein the MA signature sequence index is determined based on a preamble index for the terminal (paragraphs 144-145 and 150-151).
 


With regard to claims 8 and 16, Pan teaches: wherein receiving the configuration information comprises at least one of: receiving the configuration information through a broadcasting channel; receiving the configuration information through a radio resource control (RRC) message; or receiving the configuration information through a system information block (SIB) (paragraph 109-111:

[0110] The rule(s) and/or resource configuration described herein may be provided to a WTRU via signaling including semi-static signaling (e.g. use one or more of NR-Physical Broadcast Channel (NR-PBCH), RMSI, Periodic open systems interconnection (OSI), RACH message 2, RACH message 4, RRC signaling, On-demand OSI, etc.). The rules and/or resource configuration described herein may be provided to a WTRU via dynamic signaling such as via down control information (DCI), MAC CE, enhanced physical downlink control channel (ePDCCH), and/or the like.
[0111] The rules and/or resource configuration described herein may be provided to a WTRU via a combination of semi-static and dynamic signaling. In examples, semi-static signaling (e.g. RRC signaling) may be used to indicate a set of resources for NOMA and dynamic signaling (e.g. DCI) may be used to determine which one or more resources of the set of resources may be used for a specific NOMA transmission. 
).  


Allowable Subject Matter




Claims 17-19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Haghighat et al.  (US 2020/0413413: see figure 7)
Yamamoto et al.  (US 2021/0144037: see figure 5)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



3/09/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419